81326: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29768: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81326


Short Caption:HERMANSON (JAMES) VS. STATECourt:Supreme Court


Related Case(s):68832, 68832-COA, 70611, 74692, 78500


Lower Court Case(s):Lyon Co. - Third Judicial District - CR8235Classification:Criminal Appeal - Life - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJames Eugene HermansonJonathan M. Kirshbaum
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Stephen B. Rye
							(Lyon County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


06/15/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/15/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-22336




06/29/2020Transcript RequestFiled Certificate in Compliance with N.R.A.P 9(A)(1)(C). (SC)20-24008




07/06/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-24664




10/07/2020MotionFiled Appellant's Unopposed Motion to Extend Time to File Opening Brief. (SC)20-36775




10/07/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Due date to file Opening Brief and Appendix Nov. 12, 2020. (SC)20-36795




11/12/2020BriefFiled Appellant's Opening Brief. (SC)20-41281




11/12/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)20-41284




12/29/2020Notice/OutgoingIssued Notice to File Answering Brief. Due Date: 15 days.  (SC)20-46775




01/12/2021BriefFiled Respondent's Answering Brief. (SC)21-01029




02/09/2021BriefFiled Appellant's Reply Brief. (SC)21-03902




10/18/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29768




11/12/2021RemittiturIssued Remittitur. (SC)21-32571




11/12/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View